      Case 1:09-cv-05900-JPO-RLE Document 1300 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JEREMY LEVIN and DR. LUCILLE LEVIN,       Civ. No. 09 CV 5900 (JPO)

              Plaintiffs,
                                           ORDER GRANTING PLAINTIFF
        -v-                                LUCILLE LEVIN AND NONPARTY
                                           SUZELLE M. SMITH, TRUSTEE OF
 THE BANK OF NEW YORK MELLON,              THE JEREMY ISADORE LEVIN
 JPMORGAN CHASE & CO., JPMORGAN            2012 REVOCABLE TRUST, AS
 CHASE BANK, N.A., SOCIÉTÉ                 AMENDED, MOTION TO
 GÉNÉRALE, and CITIBANK, N.A.,             SUBSTITUTE

              Defendants.


 JPMORGAN CHASE BANK, N.A.,

              Counterclaim-Plaintiff,

        -v-

 JEREMY LEVIN and DR. LUCILLE LEVIN,

              Counterclaim-Defendants.



///

///

///

///

///

///

///

///
     Case 1:09-cv-05900-JPO-RLE Document 1300 Filed 04/17/20 Page 2 of 2



       Upon consideration of the motion to substitute and supporting documents filed by

Plaintiff and Judgment Creditor Dr. Lucille Levin and nonparty Suzelle M. Smith, Trustee of the

Jeremy Isadore Levin 2012 Revocable Trust, as amended:

       IT IS ORDERED that Suzelle M. Smith, Trustee of the Jeremy Isadore Levin 2012

Revocable Trust, is substituted as plaintiff and judgment creditor in this action.

       The Clerk of Court is directed to close the motion at Docket Number 1296.

        April 17, 2020
Dated: __________________                     ____________________________________
       New York, New York                    JUDGE OF THE UNITED STATES DISTRICT
                                             COURT, SOUTHERN DISTRICT OF NEW YORK
